Name: Council Regulation (EEC) No 2008/81 of 13 July 1981 amending Regulation (EEC) No 343/79 laying down general rules governing certain distillation operations in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 81 Official Journal of the European Communities No L 195/3 COUNCIL REGULATION (EEC) No 2008/81 of 13 July 1981 amending Regulation (EEC) No 343/79 laying down general rules governing certain distillation operations in the wine sector THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Regulation (EEC) No 343/79 shall be amended as follows : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Articles 1 1 (3), 12a (4), 13 (3), 40 (4) and 41 (3) thereof, 1 . Article 1 shall be replaced by the following : 'Article 1 1 . Producers undertaking the distillation of wine pursuant to Articles 11 , 12, 12a, 13 , 40 and 41 of Regulation (EEC) No 337/79 shall conclude contracts for the delivery of wine with an approved distiller before at date to be fixed . These contracts shall not be valid unless approved by the intervention agency before a date to be fixed . 2. These contracts shall cover : Having regard to the proposal from the Commission, Whereas Articles 4a and 4b of Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing certain distillation operations in the wine sector (3), as last amended by Regulation (EEC) No 1991 /80 (4), make particular provision for the distillation operations referred to in Articles 40 and 41 of Regulation (EEC) No 337/79 ; whereas, pending a complete revision of the general rules governing distillation operations, these provisions were valid only for the 1980/81 wine-growing year ; whereas, since work on preparation of new general rules for distillation has not yet been completed, it would seem desirable to extend application of Articles 4a and 4b of Regulation (EEC) No 343/79 to the 1981 /82 wine-growing year ; whereas, for the same reason , it is advisable to extend the scope of Regula ­ tion (EEC) No 343/79 to cover distillation operations decided upon pursuant to Article 12a of Regulation (EEC) No 337/79 ; Whereas experience calls for the provisions on the margins applicable to wine distilled under Article 40 of Regulation (EEC) No 337/79 to be amended but at the same time for the obligation regarding the quan ­ tity of alcohol to be delivered to be retained ; Whereas for the same reasons the provisions on the margins referred to in Article 6 ( 1 ) and (2) of Regula ­ tion (EEC) No 343/79 should continue to apply during the 1981 /82 wine-growing year, (a) the purchase by the distiller of the quantity of wine entered in the contract ; (b) the obligation for the distiller to process the wine into a product with an alcoholic strength of 86 % vol or more, or into a product with an alcoholic strength of 85 % vol or less and to pay for it at least the price referred to in Arti ­ cles 11 (2), 12 (2), 12a (3), 13 (2), 40 (3) and 41 (2) of Regulation (EEC) No 337/79 , as appro ­ priate, such price being applicable to unpacked goods ex producer's premises'. 2. Article 4a shall be replaced by the following : Article 4a 1 . For the 1980/81 and 1981 /82 wine-growing years and notwithstanding Articles 2 and 4, distillers who, pursuant to Articles 40 or 41 of Regulation (EEC) No 337/79 , have carried out distillation of wine obtained from grapes produced in the Member State where distillation took place may deliver to the competent intervention agency the entire product obtained from distillation provided that such product has an alcoholic strength of 86 % vol or more . ') OJ No L 54, 5 . 3 . 1979 , p. 1 . )2 ) OJ No L 360, 31 . 12 . 1980, p. 18 . 3 ) OJ No L 54, 5 . 3 . 1979 , p. 64 . '*) OJ No L 195, 29 . 7 . 1980, p. 8 . No L 195/4 Official Journal of the European Communities 18 . 7 . 81 ' 1 . A margin of 10% more or less than the quantity of wine indicated in the contracts referred to in Article 1 concerning distillation carried out pursuant to Articles 11 , 12 , 12a and 13 of Regula ­ tion (EEC) No 337/79 shall be permitted . The intervention agency shall pay the aid provided for in Article 2 (3) for the quantity of wine actually distilled within the margins referred to in the first subparagraph . However, for the purposes of distillation as described in Articles 12 and 12a of Regulation (EEC) No 337/79 , aid shall be paid only for quanti ­ ties up to the maximum amount which may be so distilled . 2 . The quantity of wine delivered to a distillery under distillations carried out pursuant to Article 40 or 41 of Regulation (EEC) No 337/79 may be higher than the quantity of wine indicated in the contracts referred to in Article 1 . For the purposes of distillation carried out pursuant to Article 40 of Regulation (EEC) No 337/79 , the quantity of wine delivered to a distillery may be lower than the quantity of wine indicated in the contracts referred to in Article 1 provided that the obligation concerning the quan ­ tity of alcohol to be delivered is complied with . For the purposes of distillation carried out pursuant to Article 41 of Regulation (EEC) No 337/79 a margin of 10 % less shall be permitted for the quantity of wine indicated in the contracts referred to in Article 1 . The intervention agency shall pay the aid provided for in Article 2 (3) for the quantity of wine actually distilled, if appropriate within the margin referred to in the third subparagraph . 3 . Paragraphs 1 and 2 shall apply to delivery contracts concluded during the 1979/80 , 1980/81 and 1981 /82 marketing years .' 2 . In the case of the deliveries referred to in paragraph 1 , the distiller shall supply proof that he has paid to the producer, not later than 30 days after the total quantity of wine specified in the contract has entered the distillery, at least the price mentioned , as appropriate , in Articles 40 (3) or 41 (2) of Regulation (EEC) No 337/79 . 3 . The intervention agency shall be under an obligation to buy in the product offered to it by the distiller . In the case of products with an alcoholic strength of 96 % vol or more which comply with the analyt ­ ical criteria laid down by the Member State concerned, the intervention agency shall pay the price fixed in accordance with the fourth subpara ­ graph . In the case of products with an alcoholic strength of less than 96 % vol but not less than 86 % vol the price referred to in the previous subparagraph shall be reduced by the cost necessary for processing the product in question into a product with an alcohol strength of 96 % vol . The price of the product referred to in the second subparagraph , and the amount of the cost referred to in the third subparagraph , shall be fixed per hectolitre and per % vol . This price shall apply to unpacked goods delivered free at the warehouse of the intervention agency . It shall be paid not later than 60 days after delivery of the goods to the inter ­ vention agency .' 3 . Article 5 shall be replaced by the following : 'Article 5 Distillation shall take place during periods to be fixed . It may, however, be decided to bring forward the completion date for the distillation operations referred to in Articles 11 , 12 , 12a and 13 of Regula ­ tion (EEC) No 337/79 , should the economic situa ­ tion of the market require it , with due considera ­ tion for inter alia : Article 2  the weighted-average price level ,  market availability , This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. It shall apply from 1 September 1981 with the excep ­ tion of Article 1 , point 4, as concerns Article 6 (2), second subparagraph , of Regulation (EEC) No 343/79, which shall apply from 1 September 1979 . in the case of the types of wine affected by the distillation measures in question .' 4 . Article 6 ( 1 ), (2) and (3) shall be replaced by the following : 18 . 7. 81 Official Journal of the European Communities No L 195/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1981 For the Council The President Lord CARRINGTON